DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  in line 14, the claim recites “a thermocouple hyptotube extending…”.  According to the specification and the rest of the claim language, it is determined that this is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-4, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan U.S. 2014/0259641 (herein referred to as “Brannan 2014”) and in view of Mark U.S. 2020/0121384 (earliest filing date 08/31/2012; herein referred to as “Mark”) and Voegele U.S. 2010/0198066 (herein referred to as “Voegele”).
8.	Regarding Claim 1, Brannan 2014 teaches a probe (Fig. 1, ref num 19, 20) for delivering electrical and thermal energy to tissue of a patient’s body, the probe comprising:
	a. a handle (Fig. 1, ref num 23) having two halves (Fig. 1, ref num 21 and 22) that are removably coupled along a coupling surface (Fig. 2A, ref num 74, 76, 78) such that the halves can be separated (para 0050, “each of the housing halves 21, 22 may include a series of mechanical interfacing components, e.g., alignment pins 74, 76, and 78, configured to matingly engage….to align the two housing halves….may be assembly together with the aid of alignment pins, snap-like interfaces”
	b. an extending electrocap assembly (Fig. 1, 2A, ref num 40) interfacing, at a proximal end of the extended electrocap assembly, with one end of the handle (as shown in Fig. 2A, ref num 40 and ref num 23 are interfaced with one another), the extended electrocap assembly extending transverse to at least a portion of the coupling surface of halves of the handle (as shown in Fig. 2A, ref num 40 extends transverse through the handle, ref num 23, and along the coupling joint, as shown in Fig. 1), the extended electrocap assembly comprising:
		b.1 an elongated tube extending from the handle to a distal end that is opposite from the proximal end (Fig. 1 and 2A, ref num 30)
		b.2 a thermocouple hypotube extending from the handle to the distal end and internally to the elongate tube (as shown in Fig. 1, ref num 35 extends internally through ref num 30; para 0049, “outer tubular member 30, the inner tubular member 35”);
	c. a cable-tubing assembly (Fig. 2A, ref num 15) interfacing with another end of the handle (as shown in Fig. 2A, ref num 15 interfaces at another end compared to the electrocap assembly, i.e. ref num 40), the cable-tubing assembly comprising an electrical cable having two or more wires (as shown in Fig. 2B, ref num 15 contains conductors 224 and 220) and a dual-lumen fluid tubing that terminates within the handle (Fig. 1, 2A, ref num 41 and 42; as shown in Fig. 2A, 41 and 42 terminate in the handle 23), wherein the cable-tubing assembly extends from the handle at a first angle of greater than 0 degrees and less than 180 degrees relative to the extended electrocap assembly (as shown in Fig. 2A, ref num 15 extends at an angle between 0 degrees and 180 degrees from the handle, 23, relative to the electrocap assembly, ref num 40)
	d. two fluid-carrying tubes extending from respective lumens of the dual-lumen fluid tubing (Fig. 3A/3B, ref nums 37 and 33), through the handle (as shown in Figs. 3A and 3B, they reside within ref num 14, which is interior to the handle, 23), internal to and along a length of the elongated tube (also shown in Fig. 3B, ref num 37 and 33 are internal to ref num 30, i.e. the elongated tube), and to a cooled volume at the distal end of the extended electrocap assembly (Fig. 8, ref num 39) wherein:
		d.1 the cooled volume (Fig. 8, ref num 39) is defined as a space between respective distal openings of the two fluid-carrying tubes within the electrocap assembly (as shown in Fig. 8, the inflow/outflow junction is the opening of the inflow/outflow tubes) and the distal end of the extended electrocap assembly (as shown in Fig. 8, ref num 39 also resides at the distal end of the electrocap assembly)
		d.2 the two fluid-carrying tubes extend into the elongated tube (as shown in Fig. 3A, ref num 41 and 42 circulate so that they extend into the elongated tube, ref num 30); and
	e. a mechanical clip positioned within the handle (Fig. 1, ref num 150) and at a second angle relative to the cable-tubing assembly (as shown in Fig. 1, ref num 150 is disposed at an angle different than the angle of ref num 15 to the handle), wherein:
		e.1 the mechanical clip mechanically interfaces with one end of the thermocouple hypotube to hold the thermocouple hypotube at the second angle relative to the cable-tubing assembly (Fig. 1, as shown in the exploded view, the hypotube, i.e. ref num 35, is mechanically interfaced with the clip, i.e. ref num 150, via ref num 160; and is therefore held at the same angle as ref num 150; para 0051, 0066); and
		e.2 at least one wire of the electrical cable is electrically and mechanically coupled to the mechanical clip such that the thermocouple hypotube is electrically coupled to the at least one wire (Fig. 1 and 3A, ref num 150 is engaged with ref num 80, so that the cable assembly, ref num 15 is engaged with ref num 14, which runs internally to ref num 35; para 0054).
	Brannan 2014 fails to teach (a) an upper portion formed by an upper shell and a lower portion formed by a lower shell, the upper portion and the lower portion generally extending in a longitudinal direction, and the upper and lower portions are able to be separated from one another; (d.2) the two fluid-carrying tubes are bent within the handle at a second angle relative to the cable-tubing assembly.
	Mark teaches a device of analogous art that delivers energy to target tissue (abstract).  The device contains two fluid-carrying tubes (Fig. 13, ref nums 291a and 291b, “fluid tubes”), in which extend from respective lumens and through the handle (as shown in Fig. 13, ref nums 291a/b extend from ref num 404 into the handle, ref num 200’).  The two fluid-carrying tubes are bent within the handle at a second angle relative to the other tubing assembly (as shown in Fig. 13, ref num 291a/b are bent within 200’ relative to ref num 408; also see Fig. 10B, where ref num 291a/b are inserted and bent at ref nums 266 and 329; para 0138).  The fluid tubes are configured to direct irrigation to the fluid lumen as well as the distal end of the device (para 0137-0138).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid tubing of Brannan 2014 to have a bend within the handle in order to effectively deliver the irrigation to the targeted area during the treatment.
Voegele teaches a device of analogous art that delivers energy to target tissue (abstract), wherein the device has a handle (Fig. 5 and 7, ref num 140).  The handle contains an upper and lower portion (Fig. 7, ref num 142=upper portion and ref num 43=lower portion).  The upper and lower portion are removably coupled to one another, such that they may be separated (Fig. 7, see ref num 144 are the tabs are there to hold the upper and lower portions together).  This allows for an ergonomically shaped and hand manipulatable portion of the handle (para 0062).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the handle be separable from the upper and lower portions instead of the left and right portions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

9.	Regarding Claim 2, Brannan 2014 teaches the handle forms a housing for electrical connection between the extended electrocap assembly and the electrical cable (Fig. 1, ref num 23 provides a housing that ref nums 40 and 15 have an electrical connection between; this is shown at ref num 80).

10.	Regarding Claim 3, Brannan 2014 teaches at least a portion of the mechanical clip is secured about a circumference of the hypotube (as shown in Fig. 1, ref num 150 is secured at least partially around tube ref num 35; also see Fig. 3A, ref num 160, which is part of ref num 150, is secured around 35).

11.	Regarding Claim 4, Brannan 2014 teaches the handle forms a housing for fluid connection between the extended electrocap assembly and the dual-lumen tubing (as shown, Fig. 2A, ref num 23 provides housing for connection between ref num 40 and 41/42 which are the ports in which the dual-lumens 37/33 are connected through; para 0066).

12.	Regarding Claim 8, Brannan 2014 teaches an upper and lower portion to the handle (see Fig. 1, ref num 23) but fails to teach the upper portion of the handle comprises an upper shell, the lower portion of the handle comprises a lower shell, and the upper shell and lower shell are removably mated.  
Voegele teaches a device of analogous art that delivers energy to target tissue (abstract), wherein the device has a handle (Fig. 5 and 7, ref num 140).  The handle contains an upper and lower portion (Fig. 7, ref num 142=upper portion and ref num 43=lower portion).  The upper and lower portion are removably coupled to one another, such that they may be separated (Fig. 7, see ref num 144 are the tabs are there to hold the upper and lower portions together).  This allows for an ergonomically shaped and hand manipulatable portion of the handle (para 0062).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the handle be separable from the upper and lower portions instead of the left and right portions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

13.	Regarding Claim 9, Brannan 2014 teaches at least one of the upper and lower shells form an electrical cable opening and a fluid tubing opening for receiving the electrical cable and the fluid cable, respectively (as shown in Fig. 1 and 2A, ref num 23 forms two openings, one for the electrical cable at ref num 26 and one for the fluid tubing opening at ref nums 41/42), the electrical cable opening and the fluid tubing opening each defining a curved surface extending from the another end of the handle towards the one end of the handle such that a longitudinal axis of each of the curved surface extends parallel with a corresponding longitudinal axis of the electrical cable and the fluid cable (as shown in Fig. 3A, ref num 15, 41, and 42 each extend to the left in order to have an axis parallel with one another and the longitudinal axis of the handle)
Brannan 2014 fails to teach the removable mating between the upper and lower shell is configured to lock the upper shell and lower shell together.
Voegele teaches a device of analogous art that delivers energy to target tissue (abstract), wherein the device has a handle (Fig. 5 and 7, ref num 140).  The handle contains an upper and lower portion (Fig. 7, ref num 142=upper portion and ref num 43=lower portion).  The upper and lower portion are removably coupled to one another, such that they may be separated (Fig. 7, see ref num 144 are the tabs are there to hold the upper and lower portions together).  This allows for an ergonomically shaped and hand manipulatable portion of the handle (para 0062).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the handle be separable from the upper and lower portions instead of the left and right portions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

14.	Regarding Claim 10, Brannan 2014 fails to teach the removable mating between the upper shell and the lower shell comprises at least one cantilevered snap on the lower shell configured to lock into a slot on the upper shell.
Voegele teaches of a snap and a slot in which the snap is locked into (see Fig. 7, ref num 144 locks into ref nums 138 and 139).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the handle be separable from the upper and lower portions instead of the left and right portions, as well as have the snap and lock portions be on whichever shell desirable, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

15.	Regarding Claim 11, Brannan 2014 fails to teach the inner perimeter of the upper shell forms the coupling surface with an outer perimeter of the lower shell, and at least a portion of the coupling surface extends parallel to the longitudinal direction of the handle.
	Voegele teaches the inner perimeter of the upper shell forms the coupling surface with an outer perimeter of the lower shell (see Fig. 7, where 142 and 43 are mated together), and at least a portion of the coupling surface extends parallel to the longitudinal direction of the handle (as shown, the coupling surface runs parallel with the handle).  This allows for an ergonomically shaped and hand manipulatable portion of the handle (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Brannan 2014 to reflect one similarly to Voegele.

16.	Regarding Claim 12, Brannan 2014 teaches the electrocap assembly comprises a handle end (Fig. 1 and 2A, ref num 40 contains an end with the handle, ref num 23), wherein the distal end forms an active tip for delivering electrical and thermal energy to tissue of the patient’s body (as shown in Fig. 3A, ref num 40 extends to the distal end tip, ref num 19).

17.	Regarding Claim 13, Brannan 2014 teaches the handle end of the electrocap assembly is configured to be positioned within the handle and to protrude from a hub of the handle (as shown in Fig. 3A, ref num 40 is found within the handle 23, and protrudes from ref num 180 of the handle).

18.	Regarding Claim 14, Brannan 2014 teaches the distal end of the electrocap assembly extends in a direction generally perpendicular to the cable-tubing assembly (as shown in Fig. 2A, ref nums 40, 30, 35 extend perpendicular to the cable-tubing assembly, ref num 15).

19.	Regarding Claim 15, Brannan 2014 teaches a connection between a flared end of the handle end of the electrocap assembly and the handle sets the length of an elongate member of the electrocap assembly extending from the handle (as shown in Fig. 1 and 2A, ref num 40 handle end and the elongate member, ref num 30, set the length extending from the handle).

20.	Regarding Claim 16, Brannan 2014 teaches the handle end of the electrocap assembly is flared (as shown in Fig. 1, ref num 40 contains a flared portion, ref num 43).

21.	Regarding Claim 17, Brannan 2014 teaches an interference fit secures the handle end of the electrocap assembly (Fig. 1, ref num 46 and Fig. 2A, ref num 70).

22.	Regarding Claim 18, Brannan 2014 teaches the active tip is electrically and thermally conductive (para 0090).

23.	Regarding Claim 20, Brannan 2014 teaches the thermocouple hypotube (ref num 35) is operable to transmit energy from the electrical cable to an active tip of the probe (as shown in Fig. 1, ref num 12 extends within ref num 35, which transmits energy to ref num 19, see para 0079 and 0090), wherein the active tip comprises a thermocouple to deliver electrical or radiofrequency energy to the patient tissue (Fig. 4 and 7A, as shown the thermocouple, ref num 102 and 502, via the wire, ref num 11, is at the distal end of the device and delivers energy to the tip, see para 0074).


24.	Claims 5-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan 2014, Mark, and Voegele, and further in view of Brannan U.S. 2017/0245930 (herein referred to as “Brannan 2017”).
25.	Regarding Claim 5, Brannan 2014 fails to teach the lower portion of the handle comprises a protrusion extending at an angle with respect to the longitudinal direction, wherein the extended electrocap assembly extends from the protrusion.
However, Brannan 2017 teaches a device of analogous art (Fig. 1, ref num 107 and Fig. 22), which contains a protrusion extending at an angle with respect to the longitudinal direction and the extended electrocap extends from said protrusion (Fig. 22, ref num 600 extends from ref num 102, i.e. the protrusion at an angle).  Brannan 2014 already teaches an electrocap assembly that extends from the handle, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan 2014 with the addition of a protrusion in order to rearrange the parts, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

26.	Regarding Claim 6, Brannan 2014 teaches the first angle and the second angle range from 45 degrees to 135 degrees (as shown in Fig. 2A, ref num 15 extends at an angle between 0 degrees and 180 degrees from the handle, 23, relative to the electrocap assembly, ref num 40; and the second angle, i.e. the angle in which the mechanical clip is disposed, ref num 150 is disposed at an angle different than the angle of ref num 15 to the handle, and it is between 45 degrees and 135 degrees).

27.	Regarding Claim 7, Brannan 2014 fails to teach the protrusion is generally perpendicular to the longitudinal direction.
However, Brannan 2017 teaches a device of analogous art (Fig. 1, ref num 107 and Fig. 22), which contains a protrusion extending at an angle with respect to the longitudinal direction and the extended electrocap extends from said protrusion (Fig. 22, ref num 600 extends from ref num 102, i.e. the protrusion at an angle; para 0068 “multi-lumen tub 300 are assembled at a 90-degree angle with respect to the microwave transmission cable assembly 102”).  Brannan 2014 already teaches an electrocap assembly that extends from the handle, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan 2014 with the addition of a protrusion in order to rearrange the parts, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

28.	Regarding Claim 22, Brannan 2014 fails to teach the electrical cable and the dual-lumen fluid tubing are bonded together at least a portion of the length of the cable-tubing assembly.
	Brannan 2017 teaches an electrical cable and a dual-lumen fluid tubing are bonded together along at least a portion of the length of the cable- tubing assembly (Fig 22 and Fig. 1, ref num 102 and 2216, 2218, they are all bonded together inside the opening 2214).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the electrical cable and dual-lumen fluid tubing be bonded together for at least a portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

28.	Regarding Claim 23, Brannan 2014 fails to teach the electrical cable and the dual-lumen fluid tubing are not bonded at an end of the cable-tubing assembly adjacent to the electrical connector and fluid inlet and outlet connectors.
	Brannan 2017 teaches the electrical cable and the dual-lumen fluid tubing are not bonded at an end of the cable-tubing assembly adjacent to the electrical connector and fluid inlet and outlet connectors (Fig. 22, ref num 102, 2216, 2218, where the tubes exit 2214 they are no longer bonded).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the electrical cable and dual-lumen fluid tubing not be bonded together at the end of the assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

29.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan 2014, Mark, and Voegele, and further in view Godara U.S. 2013/0041369  (herein referred to as “Godara”).
30.	Regarding Claim 21, Brannan 2014 fails to teach the thermocouple protrudes from a tip end of the extended electrocap.
However, Godara teaches the thermocouple protrudes from a tip end (Fig. 1, ref num 80).   This electrosurgical device taught by Godara can be used in bone or tissue for applying electrical energy or cooling of the tissue (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan 2014 and included a thermocouple placed at the tip end of the extended electrocap in order to deliver the needed energy to the desired tissue for treatment.

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794